PER CURIAM. R.J. Reynolds Tobacco Company appeals from a final judgment following a jury trial in this Engle1 progeny tobacco litigation case. We affirm the final judgment in all respects. As we did in Philip Morris USA Inc. v. Boatright, 217 So.3d 166 (Fla. 2d DCA 2017), we certify conflict with R.J. Reynolds Tobacco Co. v. Schoeff, 178 So.3d 487 (Fla. 4th DCA 2015), review granted, No. SC15-2233, 2016 WL 3127698 (Fla. May 26, 2016), on R.J. Reynolds’s argument pertaining to comparative fault. We also note that R.J. Reynolds seeks to preserve for further review its federal preemption and due process arguments, both of which have previously been rejected. See Philip Morris USA, Inc. v. Douglas, 110 So.3d 419, 430-31 (Fla. 2013); Philip Morris USA, Inc. v. Lourie, 198 So.3d 975, 977-79 (Fla. 2d DCA 2016), review denied, No. SC16-1629, 2017 WL 2628171 (Fla. June 19, 2017), petition for cert. filed, No. 17-401 (Sept. 15, 2017). VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.  . See Engle v. Liggett Grp., Inc., 945 So.2d 1246 (Fla. 2006).